DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. In view of Examiner’s amendment to the claims, and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 18-30 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of capturing, tracking , projecting and processing video events (see Tamir et al. ‘084, Kim et al. ‘174 or Williams et al. ‘248). However, The prior art of record fails render obvious independent claims, because the prior art of record fails to teach or suggest a data processing method for obtaining information identifying a position, obtaining an image of the scene captured at the time during the sporting event; projecting the position of the object in the scene onto an image plane of the image,  outputting information based on the projection, obtaining information indicating a visual characteristic of the object which distinguishes it from one or more other objects in the scene, wherein the determining if the object is in the image includes: projecting the position of the object in the scene onto a plurality of candidate image planes of the image, for each candidate image plane, determining if a portion of the image at the projected position of the object has the visual characteristic of the object, and determining the object is in the image if, for one candidate image plane, the portion of the image at the projected position of the object has the visual characteristic of the object, and the one candidate image plane is determined as the image plane of the image, as recited in independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
      Messaly et al.  (11,030,775) teaches a method and system for video analytics with minimal input from a user.
      Chan et al. (2019/0114485) teaches methods and systems of spatiotemporal pattern recognition for video content development.
      Saleemi (10,134,146) teaches a detecting, tracking and counting objects in videos.
      Aman et al. (9,094,615) teaches an automatic event videoing, tracking and content generation.
10,134,146) teaches detection of synthetic portrait video using biological signals.
     Williams et al. (2013/0303248) teaches an apparatus and method of video cueing.
 
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

July 15, 2022





















                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  Authorization to the Examiner’s amendment was given by Mr. Kevin Ross Davis 

(64,667) on 07/13/22.


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:
Amend the Tittle as follow;
 -- DATA PROCESSING METHOD AND APPARATUS FOR CAPTURING AND ANALYZING IMAGES OF SPORTING EVENTS --.

Claim 31 (Canceled).



4.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit
07/14/22